PER CURIAM.
The appellant, defendant below, appeals from an order granting the appellee-plain-tiff a new trial. A directed verdict had been given for the defendant but, subsequent thereto, the court decided he had erred in granting a directed verdict and granted a new trial on the theory that it was a jury question as to whether or not the defendant provided the plaintiff with sufficient safeguards for her protection when she fell from a diving platform at defendant’s swimming pool on Clearwater Beach. A previous summary judgment had been denied the defendant.
We conclude that there was no error in the court granting a new trial below.
Affirmed.
SHANNON, C. J., and ALLEN and SMITH, JJ., concur.